*554On Petition for Rebearing.
THURMAN, J.
In its application for a rehearing appellant argues that the court misconceived the grounds relied on for a reversal of the judgment. It says, in substance, that insufficiency of the evidence was not assigned by it as error, nor was that the ground which its counsel intended to urge; that the errors assigned and relied on (aside from the other assignments disposed of by the court) were:
“ (1) That the court erred in making its order overruling and denying defendant’s motion for a new trial in said case; and (2) that the verdict and judgment rendered therein are against law. ’ ’
It is true appellant did not in so many words assign insufficiency of the evidence as error but in substance and effect it did attempt to make such an assignment, and that too without specifying the particulars in which the evidence was insufficient. Appellant must admit (if it does not rely on insufficiency of the evidence) the two assignments referred to have no merit or standing. In rendering our former opinion we considered only the substance of appellant’s contention. Nearly half of its able and comprehensive brief was devoted to a discussion of the insufficiency of the evidence and the law relating thereto. This was done without any specification whatever as to the particulars wherein the evidence was insufficient. We conceived, properly, as we believe, that this was a total disregard of rule 26. We were of the opinion the rule ought to be enforced both in letter and in spirit. We are still of that opinion. The contention that the rule may be applied where insufficiency of the evidence is specifically assigned as error but should not be applied where insufficiency is relied on, as in the case at bar, is without any merit whatever. The purpose and object of the rule, which need not be elaborated here are just as essential to be effectuated and carried out in a ease of this kind as in the case where insufficiency is specifically assigned. This identical question- has been determined *555by tliis court in an exceedingly clear, lucid, and able opinion. Blue Creek Land & Live Stock Co. v. Anderson, 35 Utab, 61. Tbe reasons for the rule are so ably and fully discussed in that opinion as to render further elaboration on our part wholly unnecessary.
7 Appellant relies on the opinion of this court by Mr. Justice Frick in Railroad v. Board of Education, 32 Utah at page 310. An examination of the record discloses that appellant in that case specifically assigned “insufficiency of the evidence to sustain the verdict of the jury or decision of the court, in that there was no evidence in the case showing or tending to show,” etc. The court, under that assignment, held it to be its duty to look into the evidence to ascertain whether there was substantial evidence to support the judgment. That presents an entirely different question. When an appellant contends there is no evidence at all, the assignment must be sufficient because of his manifest inability to specify particulars. In fact, to say there is no evidence at all is a specification of particulars as perfect as can be made in such a case.
In the present case appellant says:
“It was not contended by the appellant, and is not now contended by us, that there was not some evidence sufficient to support a verdict for some amount.”
In such a case, in the opinion of the court, to authorize an examination of the evidence to ascertain whether or not it is sufficient, the particulars wherein it is insufficient must be specified, whatever may be the form of the assignment. The opinion of Mr. Justice Frick,- relied on by appellant, certainly does not support its contention.
The application for a rehearing is denied.
FRICK, C. J., and McCARTY, CORFMAN, and GIDEON, JJ., concur. *